Citation Nr: 1715261	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities. 

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marines Corps from February 1964 until February 1968, including active service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The case was previously before the Board in June 2016, when a remand was necessary to ensure procedural due process was met, and afford the Veteran a videoconference hearing per the October 2015 request he submitted. 
 
The Veteran presented testimony at a January 2017 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial AOJ consideration was provided, verbally at the January 2017 Board hearing, which is now reduced to writing.  38 C.F.R. § 20.1304 (2016).  

The Board notes that, in a March 2017 rating decision, the AOJ denied service connection for erectile dysfunction.  In April 2017, the Veteran submitted a timely Notice of Disagreement.  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of service connection for bilateral peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
Merits of the Claim

The Veteran seeks service connection for his bilateral hearing loss disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
As an alternative to the nexus requirement, service connection may also be granted for chronic disabilities, under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).   
In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39. 
Service connection for an enumerated "chronic disease" such as sensorineural hearing, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995). 

The Veteran has contended that he developed bilateral hearing loss as a result of noise exposure during service.  Specifically, he asserted that he was exposed to hazardous noise as the result of his military occupation specialty (MOS) as an infantryman during the Vietnam War.  Additionally, noting that while in Vietnam he experienced small arm fire, mortar round fire, helicopters, and other explosives which are the cause of his current bilateral hearing loss disability.  See January 2017 Hearing Transcript.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (2016); Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The threshold for normal hearing is from 0 to 20 decibels, and puretone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

The Veteran has a current bilateral hearing loss disability per VA standards.  See VA examination report dated November 2008.  However, right and/or left hearing loss disability was not shown during active service.  See Audiometric examinations dated February 1964 and June 1966.  Pertinently, audiometric testing was not completed for the Veteran's February 1968 separation examination.  

Additionally, the Veteran's description of in-service exposure to acoustic trauma is consistent with his known circumstances of service.  As such, the dispositive issue on appeal concerns whether there is a causal relationship between the Veteran's current hearing loss disability and exposure to acoustic trauma in service.

The record includes opinions for and against the claim.  A VA examiner in November 2008 noted that the Veteran had worked as an engineer on trains for twenty years, without hearing protection, and opined that the Veteran's current hearing loss is less likely than not related to his military noise exposure.  On the other hand, a February 2017 audiologist opined that the Veteran's "the hearing loss and constant ringing tinnitus, [in] both ears were more likely (>50%) than not, initiated in military service."  As an alternative theory, the audiologist also noted that the Veteran's low frequency hearing loss may be due to his service-connected diabetes from Agent Orange.  These opinions are both rendered by equally qualified professionals with no compelling reason to discount the basis for either opinion.

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's current hearing loss disability is causally related to his exposure to noise while in service.  See Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")  As such, he is entitled to a grant of service connection for his bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends he manifests bilateral peripheral neuropathy of his upper and lower extremities is the result of his service-connected diabetes mellitus, type II. 

The medical evidence of record confirms that the Veteran has diabetes mellitus, type II, which is presumptively associated with exposure to certain herbicide agents.  38 C.F.R. §§ 3.307(a); 3.309(e).  In this regard, the Veteran was granted service connection in the January 2009 rating decision for diabetes mellitus, type II per his service in the Republic of Vietnam. 

In light of the aforementioned, service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The record encompasses a September 2008 diabetes mellitus VA examination where the examiner noted that the Veteran reported symptoms of peripheral neuropathy, including numbness and tingling in the hands and feet.  Specifically, the examiner noted that the Veteran experienced paresthesia of the hands and feet related to his diabetes.  However, the examiner found no electrophysiological evidence of diffuse peripheral neuropathy by nerve conduction velocity study. 

Subsequently, at the Veteran's January 2017 hearing, he noted that he experienced numbness, tingling, and deadness in his feet.  Further, the Veteran stated that his peripheral neuropathy disability prevented him from driving, and made it difficult for him to handle things with his hands, because he would often lose grip of the objects. 

Overall, the September 2008 VA examination does not fully explain the nature and etiology of the Veteran's upper and lower extremity paresthesia of the hands and feet, and such examination report was provided more than 8 years ago.  In light of the Veteran's testimony, the Board finds that additional examination is necessary prior to deciding the claims.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and private treatment records, particularly those from the Tuscaloosa VAMC, since January 2017. 

2.  Assist the Veteran in obtaining complete medical records from Dr. George Evans.

3.  Upon completion, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed neuropathy of the bilateral upper extremities and/or the lower extremities.  

The examiner is requested to provide opinion as to the appropriate diagnosis(es) for the Veteran's reported paresthesia of the upper and lower extremities.  If no current diagnosis is indicated in any extremity, the examiner is requested to clarify whether electrodiagnostic testing is necessary to diagnose peripheral neuropathy.  

For any diagnosis explaining the reported paresthesia of the upper and lower extremities, the examiner is requested to provide opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder(s) is causally related to herbicide exposure in service, OR caused OR aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus, type II.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account. 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner

4.  Upon completion, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


